Citation Nr: 0125570	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a fracture 
of the right femur, residuals of a fracture of the right 
pelvis, residuals of a cerebral contusion, residuals of a 
fracture of the right sacroiliac joint, a left hip 
disability, and a left knee disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 2, to October 
28, 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefits sought on 
appeal.   

During the course of appeal the Board remanded this case in 
February 2001 for further development.  Subsequently an 
August 2001 supplemental statement of the case continued to 
deny the veteran's claim of entitlement to service connection 
for the claimed disabilities.  Thereafter the case was 
returned to the Board for further review.


FINDING OF FACT

The medical evidence of record establishes that the residuals 
of the veteran's preexisting fracture of the right femur, 
fracture of the right pelvis, cerebral contusion, fracture of 
the right sacroiliac, left hip disability, and left knee 
disability were not measurably worsened by or during the 
veteran's active service.


CONCLUSION OF LAW

Service connection for residuals of a fracture of the right 
femur, residuals of a fracture of the right pelvis, residuals 
of a cerebral contusion, residuals of a fracture of the right 
sacroiliac joint, a left hip disability, and a left knee 
disability is not in order because the claimed disabilities 
were not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Furthermore, assistance shall include providing a medical 
examination or obtaining a medical opinion when these are 
necessary to make a decision on a claim.  However, such 
assistance is not mandated unless there is (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
evidence indicating that a disability or symptoms may be 
associated with the claimant's active service.  See 38 
U.S.C.A. §§ 5103A (West Supp. 2001).

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The record contains the veteran's 
service records, pre-and post-service non-VA treatment 
reports and statements from the veteran.  

Additionally, the veteran has clearly and repeatedly been 
apprised of the evidence needed to substantiate his claims.  
See the June 1999 Statement of the Case, the February 2001 
Board remand, the April 2001 notification letter to the 
veteran and the August 2001 Supplemental Statement of the 
Case issued during the pendency of the appeal.  The veteran 
and his representative have been afforded ample opportunity 
to present evidence and argument in support of his claim.  
Accordingly, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, and the Board will proceed to a decision on the 
merits.

The veteran is claiming service connection for residuals of a 
fracture of the right femur, residuals of a fracture of the 
right pelvis, residuals of a cerebral contusion, residuals of 
a fracture of the right sacroiliac joint, a left hip 
disability, and a left knee disability on the theory that 
these preexisting disorders were aggravated during his active 
service.  He has not contended, and the record does not show, 
that any of the claimed disabilities were incurred in 
service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2001).  A veteran who served during a 
period of war, or a veteran who had peacetime service after 
December 31, 1946, is presumed to have been in sound 
condition except for defects noted when examined and accepted 
for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b) 
(2001).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2001); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. Derwinski, 
1 Vet. App. 408, 410 (1991).  This presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 5 
Vet. App. 163 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

Private medical records which were available when the veteran 
entered service establish that he was hospitalized in March 
1979 after a vehicular accident.  During that 
hospitalization, the veteran underwent intermedullary rodding 
and supplemental side plating of the right femur.  The 
admitting and discharge diagnoses were cerebral contusions, 
segmental fracture of the right femur, and comminuted 
fracture of the right hemipelvis.  

A January 1980 private hospital report noted past treatment 
for injuries to the back, left leg and head.  The veteran was 
admitted for removal of surgical nails, plates and screws.  
X-ray examination after surgery showed a deformity indicating 
old fractures and callous, and evidence of metallic side 
plate and screws.  No evidence of acute fracture or other 
acute osseous abnormality was suggested.  The examiner noted 
hypertrophic changes about the right knee.

Service medical records show that during the May 1987 
enlistment examination, the veteran reported that a tumor had 
been removed from his knee in 1974.  He also reported that 
due to a motor vehicle accident in 1979 he had lost 
consciousness for a couple of hours, and was hospitalized for 
one month, mostly due to fractures of the right femur, hip 
and pelvis.  The examiner noted surgical scars of the right 
upper leg and left knee; and a positive drawer's test of the 
left knee, with range of motion and strength within normal 
limits.  During a subsequent May 1987 orthopedic consult, the 
examiner found a normal motion of the [right] hip and knee, 
with no instability of the knee, no crepitation and a full 
range of motion.  X-rays showed good bony healing of the 
fracture of the femur.  The examiner opined that the veteran 
was not limited in any fashion at the present time, and was 
able to do all activities.

In mid-October 1987, the veteran was seen for complaints of 
right knee pain and distal hip pain since boot camp physical 
training had started.  The report noted a history of 
pain/injury existing prior to entry to service.  The 
provisional diagnosis was chronic right knee/hip pain, 
status-post open reduction with internal fixation.

The report of an October 1987 medical board examination noted 
that the veteran had had right knee pain since his first day 
of boot camp.  He reported to sick call complaining of right 
knee pain.  Examination of the right knee revealed a well-
healed surgical scar with full range of motion.  Lachman's, 
Drawer and McMurray's signs were negative.  The examiner 
found negative instability with varus/valgus stress.  X-rays 
of the right knee were negative and those of the right femur 
revealed a healed fracture.  The primary diagnosis was 
chronic right knee pain, existing prior to entry to service.  
The report concluded that since the veteran was unable to 
perform assigned duties because of right knee pain, he should 
not continue on active duty.  In the medical board's judgment 
and opinion, the veteran had preexisting chronic right knee 
pain and did not meet the minimum standards for enlistment. 

Despite requests, the veteran has not furnished any medical 
records from after service dated prior to October 1995.  
Private treatment records from October 1995 through June 2001 
show treatment for different medical conditions and 
disorders.

The evidence of record as discussed above clearly shows 
multiple, severe residuals of a pre-service 1979 accident.  
As noted above, the veteran exhibited symptoms associated 
with chronic right knee pain the day he began physical 
training within his only month of service, and the symptoms 
were described at that time as chronic and preexisting.  The 
veteran's symptoms continued until he was discharged as unfit 
for duty pursuant to a medical board examination which 
determined that the veteran had chronic right knee pain, 
existing prior to entry to service.  The evidence shows that 
this was related to the pre-service vehicular accident of 
March 1979.  The record also shows that the veteran had 
preexisting disabilities involving the right upper leg and 
left knee, which were noted on entry to service.

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because pre-existence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  

Private treatment records in January 1980 noted that the 
veteran's right knee condition included hypertrophic changes 
about the right knee.  There is no evidence showing that the 
veteran's preexisting right knee condition had other than a 
temporary worsening of symptoms due to physical activity 
during his very brief service.  Following his 4 weeks of 
service in 1987, there are no records of complaints or 
treatment until October 1995 when he was seen for pain in the 
leg and X-rays showed some degenerative arthritis in the 
right knee.  There is no medical evidence to suggest that 
this resulted from aggravation of his preexisting right knee 
condition during service.   
 
On the basis of the foregoing, the Board finds that the 
veteran's preexisting right knee disorder did not increase in 
severity during service.  Although the record reflects that 
the veteran was treated for right knee symptomatology during 
the veteran's period of active service, the evidence does not 
show that the condition was aggravated during that period of 
time.  The disorder was determined to be chronic in nature 
and there was no evidence of an aggravating incident during 
service.  Indeed, the October 1987 Medical Board noted that 
his complaints had been present from the onset of service and 
specifically concluded that the veteran's chronic right knee 
pain preexisted service and had not been aggravated during 
service.  Although not determinative, the service 
department's findings are highly probative as they represent 
findings of a duly constituted government body tasked with a 
determination similar to the Board's.  See Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 
1997); Manlincon v. West, 12 Vet. App. 238 (1999).  Not only 
is this report competent medical evidence; in addition, it 
appears to be consistent with the other evidence of record, 
which does not demonstrate that there was more than an 
intermittent or temporary flare-up during service of the 
preexisting condition or that the veteran had an aggravation 
of right knee symptomatology beyond the normal progression of 
the pre-existing disability.  The record is devoid of any 
competent evidence, either contemporaneous with duty or 
thereafter, to indicate that the veteran's right knee 
condition, or any of his other claimed disabilities, 
permanently worsened as a result of his military duties.

The Board notes in this regard, that to the extent that the 
veteran's preexisting right knee disorder may have become 
temporarily symptomatic during service, as indicated by the 
veteran's clinic visits, temporary flare-ups are not 
sufficient to be considered aggravation in service.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 197 (1991).  

Moreover, none of the service or post-service medical records 
contain any opinion or other competent evidence to show that 
there was a permanent increase in severity of any other 
preexisting disorders involving previously diagnosed cerebral 
contusions, segmental fracture of the right femur, comminuted 
fracture of the right hemipelvis or a left hip or left knee 
disability.  Nor is there competent medical evidence to show 
that any current disorder related to these injuries is 
otherwise related to service or any incident therein.      

With respect to all of the claimed disabilities as due to 
aggravation during service, there is no medical evidence of 
record of a nexus between any diagnosed condition and the 
veteran's active duty service.  Nor is there medical evidence 
of aggravation of any preexisting condition by that service, 
nor of continuity of symptomatology.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a fracture of the 
right femur, residuals of a fracture of the right pelvis, 
residuals of a cerebral contusion, residuals of a fracture of 
the right sacroiliac joint, a left hip disability, and a left 
knee disability.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); see 
also Holliday v. Principi, 14 Vet. App. 280 (2001).

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  In this case, the appellant was notified of the 
evidence needed to substantiate the claim.  The veteran and 
his representative were notified of the provisions of law 
relied on, and of the reasoning used in reaching the decision 
in this matter in the June 1999 statement of the case and 
August 2001 supplemental statement of the case.  The veteran 
was also notified of evidence necessary to substantiate his 
claim in April 2001.  Although the veteran had requested a 
hearing, he later canceled that hearing.  Throughout the 
appeal, the veteran was given the opportunity to provide 
argument or evidence concerning the issue on appeal.  

The Board acknowledges that there is reference to treatment 
provided by Doctors General Hospital, Dr. Harsha, and Dr. R. 
Tollett for which there are no treatment records associated 
with the claims file.  The RO explained to the veteran that 
he needed to execute authorization for release of medical 
records (VA Form 21-4142) in order to obtain these treatment 
records.  A response does not appear in the file.  Given the 
mandate of 38 C.F.R. § 3.655(b) that the Board adjudicate the 
claim on the available evidence, it thus falls to the Board 
to address this case on the merits, which it has done.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998).


ORDER

Service connection for residuals of a fracture of the right 
femur, residuals of a fracture of the right pelvis, residuals 
of a cerebral contusion, residuals of a fracture of the right 
sacroiliac joint, a left hip disability, and a left knee 
disability, is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

